Citation Nr: 0921284	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  07-18 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1960 to June 1968 
and from November 1974 to September 1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

In February 2009, the Board remanded the Veteran's claim to 
obtain a VA opinion.  Such an opinion was obtained in March 
2009.  Therefore, the Board finds that its remand directives 
have been complied with.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's tinnitus is causally or etiologically 
related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the 
Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.310(a) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Thus, the Board concludes that the current laws and 
regulations have been complied with, and a defect, if any, in 
providing notice and assistance to the Veteran was at worst 
harmless error in that it did not affect the essential 
fairness of the adjudication.  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for tinnitus.

In an October 2005 rating decision, the RO denied service 
connection for tinnitus.  Although both the August 2005 and 
March 2009 VA examiners diagnosed the Veteran with tinnitus, 
both found that tinnitus was less likely than not related to 
the Veteran's active service.  In this regard, the March 2009 
VA examiner stated that the Veteran reported the onset of 
tinnitus symptoms around the year 2000.  However, at his 
previous VA examination, in August 2005, he indicated that 
the onset of tinnitus symptoms was in the mid-1990's.  She 
continued that regardless of which onset date was used, it 
was still anywhere from 10 to 15 years after his separation 
from service, and there were no complaints of tinnitus in the 
claims file.  She further stated that research did not 
support the delay of onset of tinnitus symptoms some 10 to 15 
years post-exposure.  However, in his September 2006 notice 
of disagreement (NOD), the Veteran stated that his tinnitus 
began intermittently while on active duty and it had 
progressively worsened since that time.  The Veteran also 
stated that he did not agree with the August 2005 VA examiner 
that his tinnitus became constant and more persistent in the 
early 1990's.

Additionally, in his February 2005 claim, the Veteran stated 
that he developed tinnitus as a result of acoustic trauma as 
a Jet aircraft repairman and firing weapons during service.  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).

The Board finds the Veteran's statements in this case are 
credible.  Furthermore, the Board notes that tinnitus is 
subjective, and the kind of condition to which lay testimony 
is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").  
Furthermore, in addition to providing a history of tinnitus 
that began in service, the Veteran's service records confirm 
that the Veteran was an aircraft repairman and an ammunition 
specialist during service.  

Moreover, the Veteran is service connected for bilateral 
hearing loss.  At the August 2005 VA examination, the Veteran 
was diagnosed with asymmetrical high frequency sensorineural 
hearing loss, left ear worse than right.  The fact that the 
Veteran has been diagnosed as having bilateral hearing loss 
and granted compensation for a service-related hearing loss 
adds to the credibility of his contention that his tinnitus 
is related to service because "an associated hearing loss is 
usually present" with tinnitus.  The MERCK Manual, Sec. 7, 
Ch. 82, Approach to the Patient with Ear Problems.  
Concerning this, the Board notes that tinnitus may occur as a 
symptom of nearly all ear disorders including sensorineural 
or noise- induced hearing loss.  Id.  With regard to the 
latter, the evidence of record reflects that the Veteran's 
hearing loss is noise-induced, i.e., a result of his exposure 
to acoustic trauma during service.  In this regard, the Board 
notes that "high frequency tinnitus usually accompanies 
[noise-induced] hearing loss."  The MERCK Manual, Section 7, 
Ch. 85, Inner Ear.

The only evidence unfavorable to the claim for service 
connection in this case consists of the August 2005 and March 
2009 VA medical examination reports which note that the 
Veteran reported tinnitus symptoms several years after his 
separation from service.  However, as was noted above, the 
Veteran has maintained that his tinnitus began intermittently 
while he was on active duty, but did not become worse until 
several years later.

The positive evidence of record consists of the above-noted 
provisions from The MERCK Manual, the Veteran's history of 
service-connected sensorineural hearing loss and the 
Veteran's own contentions.  A January 2008 rating decision 
established that the Veteran's left ear hearing loss was 
etiologically linked to his active service, and a March 2009 
rating decision established that his right ear hearing loss 
was etiologically linked to his active service.  Both the 
August 2005 and March 2009 VA examination reports note that 
the Veteran has tinnitus.  The cited provisions from The 
MERCK Manual confirm that tinnitus usually accompanies noise-
induced hearing loss, which the Veteran in this case has been 
diagnosed with.  Finally, the Board has determined that the 
Veteran's contentions that he has experienced tinnitus since 
service are competent and credible evidence upon which the 
Board may rely in making its decision.

Thus, based on the Veteran's service-connected bilateral 
hearing loss, the provisions from The MERCK Manual noted 
above and the Veteran's statements, the Board concludes that 
evidence for and against the claim for service connection for 
tinnitus is at least in approximate balance.  In other words, 
the Board finds, based on this record that the Veteran's 
tinnitus is as likely the result of his noise exposure in 
service or associated with his service-connected noise- 
induced bilateral hearing loss as it is the result of some 
other factor or factors.  Accordingly, the Board will resolve 
the benefit of the doubt in favor of the Veteran in this case 
as the law requires and grant service connection for 
tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


